            Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 1 of 25



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 JIAJIA LUO, Individually and on Behalf of All             Case No.
 Others Similarly Situated,

                                          Plaintiff,       CLASS ACTION

      vs.                                                  COMPLAINT FOR VIOLATION OF
                                                           THE FEDERAL SECURITIES LAWS
 SOGOU INC., SOHU, INC., TENCENT
 HOLDINGS LIMITED, XIAOCHUAN
 WANG, CHARLES (CHAOYANG) ZHANG,                           DEMAND FOR JURY TRIAL
 YUXIN REN, JOANNA (YANFENG) LU,
 BIN GAO, JOSEPH CHEN, JANICE LEE,
 and JAMES (XIUFENG) DENG,

                                       Defendants



       Plaintiff Jiajia Luo, individually and on behalf of all the other persons similarly situated, by

plaintiff’s undersigned attorneys, alleges the following based upon personal knowledge as to plaintiff

and plaintiff’s own acts, and upon information and belief as to all other matters based on the

investigation conducted by and through plaintiff’s attorneys, which included, among other things, a

review of Securities and Exchange Commission (“SEC”) filings by Sogou Inc. (“Sogou” or the

“Company”), as well as conference call transcripts and media and analyst reports about the Company.

Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein after

a reasonable opportunity for discovery.

                                    SUMMARY OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all persons other

than defendants who purchased or otherwise acquired Sogou American Depository Shares (“ADSs”)

pursuant and/or traceable to Sogou’s false and misleading Registration Statement and Prospectus issued

in connection with the Company’s initial public offering on November 9, 2017 (the “IPO” or the
              Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 2 of 25


“Offering”), seeking to recover compensable damages caused by defendants’ Securities Act of 1933 (the

“Securities Act”) violations (the “Class”).

         2.       Sogou, an Internet search company, was incorporated in the Cayman Islands in December

2005 by Sohu, Inc. (“Sohu”). Sogou is a subsidiary of Sohu, and is based in Beijing, the People’s

Republic of China.

         3.       As of September 2017, Sogou was China’s fourth largest Internet company based on

MAU. By mobile queries, the Company’s Sogou Search engine is the second largest search engine in

China.

         4.       Prior to February 2006, Sogou’s search and search-related businesses were operated by

various entities owned or controlled by Sohu. In February 2006, Sohu undertook a reorganization of its

search and search-related businesses, whereby most of the business was transferred to Sogou. As part of

the reorganization, Sohu established Sogou (BVI) Limited, or Sogou BVI, Beijing Sogou Technology

Development Co., Ltd., or Sogou Technology, and Sogou Hong Kong Limited, or Sogou HK.

         5.       Sogou Search is powered by artificial intelligence (“AI”) and provides certain services

that are unique from other search engines. One example is its cross-language search service, which

eliminates the Chinese-English language barrier by enabling users to locate English content on the

Internet by querying searches in Chinese and then reading content for which Sogou provides a Chinese

translation.

         6.       Sogou filed a draft Registration Statement on Form DRS with the SEC on August 14,

2017, and filed a Registration Statement on Form F-1 with the SEC on October 13, 2017. The SEC

declared the Registration Statement effective on November 8, 2017, after Sogou made several

amendments to the Registration Statement per comments received from the SEC. The Registration

Statement was utilized in the Offering, and each of the Individual Defendants signed the Registration

Statement.

                                               2
            Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 3 of 25


       7.       On November 9, 2017, Sogou filed its Prospectus with the SEC on Form 424B4.

       8.       On November 9, 2017 Sogou declared its IPO of 45,000,000 ADSs at a price of US$13

per ADS. Each ADS represents one Class A Ordinary Share, par value of $0.001 per share. Sogou

announced that its ADSs were approved to be listed on New York Stock Exchange LLC (“NYSE”)

under the ticker symbol “SOGO.”

       9.       On November 30, 2017, Sogou announced that the underwriters of the Company’s IPO

had exercised their over-allotment (or “greenshoe”) option to purchase an additional 5,643,856 ADSs,

each representing one Class A Ordinary Share of the Company. Pursuant to terms of the over-allotment

option, the underwriters purchased the additional ADSs from the Company for the IPO price of

US$13.00 per ADS, less an underwriting discount and commission of US$0.65 per ADS, or a net price

of US$12.35 per ADS.

       10.      Total proceeds to the Company from ADSs sold in the IPO, including the 45,000,000

ADSs sold initially and the 5,643,856 ADSs sold pursuant to the over-allotment option, were

approximately US$625,450,000, after deducting underwriting discounts and commissions but before

deducting offering expenses payable by the Company.

       11.      Defendants made materially false and misleading statements regarding the Company’s

business, operational and compliance policies. Specifically, defendants made false and/or misleading

statements and/or failed to disclose that: (i) Chinese regulators were analyzing Sogou for regulatory

action because of an increase Sogou merchants’ sales of counterfeit goods; (ii) Chinese regulators were

analyzing Sogou for regulatory action because Sogou’s existing software, advertising procedures,

personnel, and audit procedures were insufficient to safeguard against compliance violations with

governing Chinese regulations, and would need to be updated, enhanced, and strengthened, thus

resulting in increased expenses; (iii) Sogou’s cost of revenues were skyrocketing primarily because of

significant increases in Traffic Acquisition Cost, which is a primary driver of Sogou’s cost of revenues,

                                             3
          Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 4 of 25


as Sogou was dealing with significant price inflation from increased competition; (iv) Sogou was going

to alter its strategy concerning smart hardware and push the Company’s AI capabilities to increase

product competitiveness; (v) as a result of altering its smart hardware strategy, Sogou had already

decided to phase out non-AI-enabled hardware products, such as legacy models of Teemo Smart Watch,

and transition to use products integrating AI technologies, which Sogou hoped would reduce its

hardware revenues in the second half of 2018; and (vi) as a result of the foregoing, Sogou’s public

statements were materially false and misleading at all relevant times.

       12.     In June and July 2018, Chinese media sources reported that Chinese authorities had

ordered Sogou to remove illegal content from its search engine.

       13.     On July 30, 2018, Sogou announced its financial and operating results for the second

quarter of 2018. The Company revised guidance for its third quarter 2018 financial results, citing an

investigation by Chinese regulatory authorities and the implementation of “remedial measures”, which

included a ten-day suspension of part of its advertising business.

       14.     Following this announcement, the price of Sogou ADSs fell $0.78, or 7.55%, to close at

$9.55 on July 30, 2018.

       15.     On October 25, 2018, Sogou announced its financial and operating results for the third

quarter of 2018, advising investors that revenues had fallen short of guidance by $5.24 million and

disclosing disappointing guidance for 2019.

       16.     Following this news, the price of Sogou ADSs fell $0.25, or 4.35%, over the following

three trading sessions, closing at $5.50 on October 30, 2018.

       17.     As a result of Defendants’ false and/or misleading statements, Sogou securities traded at

inflated prices. However, after disclosure of Defendants’ false and/or misleading statements, Sogou’s

ADSs suffered a precipitous decline in market value, thereby causing significant losses and damages to

Plaintiff and other Class members.

                                              4
          Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 5 of 25


                                   JURISDICTION AND VENUE

       18.     The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

Securities Act (15 U.S.C. §§ 77k and 77o).

       19.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §

1331, Section 22 of the Securities Act (15 U.S.C. § 77v).

       20.     Venue is proper in this Judicial District pursuant to 15 U.S.C. § 77v. Sogou securities are

traded on the NYSE, located within this Judicial District.

       21.     In connection with the acts, conduct and other wrongs alleged herein, Defendants either

directly or indirectly used the means and instrumentalities of interstate commerce, including but not

limited to the United States mails, interstate telephone communications and the facilities of the national

securities exchange.

                                                 PARTIES

       22.     Plaintiff purchased or otherwise acquired Sogou ADSs as described in the attached

certification and was damaged by the revelation of the alleged corrective disclosure.

       23.     Defendant Sogou is incorporated in the Cayman Islands, and its shares trade on the NYSE

under the ticker symbol “SOGO.” The Company’s corporate headquarters are located at Level 15,

Sohu.com Internet Plaza, No. 1 Unit Zhongguancun East Road, Haidian District, Beijing 100084,

People’s Republic of China.

       24.     Defendant Sohu is a Chinese Internet company and is a controlling shareholder of Sogou.

Its offices are located at Level 15, Sohu.com Internet Plaza, No. 1 Unit Zhongguancun, Haidian District,

Beijing, China, 100084. Sohu’s shares trade on the NASDAQ Stock Exchange under the ticker “SOHU.”

       25.     Sogou is founded and controlled by Sohu. The Prospectus states that “Because more than

50% of the voting power in the election of directors of our company will be held by Sohu immediately



                                             5
           Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 6 of 25


following this offering, we will qualify as a controlled company under the [NYSE] Listed Company

Manual.”

       26.     Defendant Tencent Holdings Limited (“Tencent”) is a Chinese multinational investment

holding conglomerate founded in 1998, whose subsidiaries specialize in various Internet-related services

and products, entertainment, artificial intelligence, and technology both in China and globally. Tencent

is one of the largest if not the largest gaming and social media companies. Tencent is a controlling

shareholder of Sogou. Tencent is headquartered at Tencent Building, Kejizhongyi Avenue Hi-tech Park

Nanshan District, Shenzhen, China 518057.

       27.     Defendant Xiaochuan Wang (“Wang”) is, and throughout the relevant period, was a

Director and Chief Executive Officer (“CEO”) of Sogou. Upon information and belief, Wang is a citizen

and resident of China.

       28.     Defendant James (Xiufeng) Deng (“Deng”) is the Company’s Chief Financial Officer

(“CFO”). Deng has been responsible for overseeing the Company’s financial and accounting functions

and prepared parts of the Offering Documents. Upon information and belief, Deng is a citizen and

resident of China.

       29.     Defendant Charles (Chaoyang) Zhang (“Zhang”) is the Chairman of the Board

(“Chairman”) of Sogou. Zhang is the founder of Sohu and has been its Chairman and CEO since August

1996. Upon information and belief, Zhang is a citizen and resident of China.

       30.     Defendant Yuxin Ren (“Ren”) is a Director of Sogou. Upon information and belief, Ren

is a citizen and resident of China.

       31.     Defendant Joanna (Yanfeng) Lu (“Lu”) is a Director of Sogou. Upon information and

belief, Lu is a citizen and resident of China.

       32.     Defendant Bin Gao (“Gao”) is identified in the Prospectus as a nominee for Director of

Sogou. Upon information and belief, Gao is a citizen and resident of China.

                                                 6
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 7 of 25


       33.     Defendant Joseph Chen (“Chen”) is identified in the Prospectus as a nominee for Director

of Sogou. Upon information and belief, Chen is a citizen and resident of China.

       34.     Defendant Janice Lee (“Lee”) is identified in the Prospectus as a nominee for Director of

Sogou. Upon information and belief, Lee is a citizen and resident of China.

       35.     The defendants named in ¶¶ 27-34 are sometimes referred to herein as the “Individual

Defendants.”

       36.     The Prospectus states that “[u]pon the effectiveness of the registration statement on Form

F-1 of which this prospectus is a part, our Board of Directors will consist of Dr. Charles Zhang,

Xiaochuan Wang, Yuxin Ren, Joanna Lu, Bin Gao, Joseph Chen, and Janice Lee.”

       37.     The Individual Defendants possessed the power and authority to control the contents of

the Company’s SEC filings, press releases, and other market communications. The Individual

Defendants were provided with copies of the Company’s SEC filings and press releases alleged herein

to be misleading prior to or shortly after their issuance and had the ability and opportunity to prevent

their issuance or to cause them to be corrected. Because of their positions with the Company, and their

access to material information available to them but not to the public, the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to and were being concealed from the

public, and that the positive representations being made were then materially false and misleading. The

Individual Defendants are liable for the false statements and omissions pleaded herein.

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

       38.     Sogou, an Internet search company, was incorporated in the Cayman Islands in December

2005 by Sohu. Sogou is a subsidiary of Sohu, and is based in Beijing, the People’s Republic of China.




                                            7
           Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 8 of 25


         39.   As of September 2017, Sogou was China’s fourth largest Internet company based on

MAU. By mobile queries, the Company’s Sogou Search engine is the second largest search engine in

China.

         40.   Prior to February 2006, Sogou’s search and search-related businesses were operated by

various entities owned or controlled by Sohu. In February 2006, Sohu undertook a reorganization of its

search and search-related businesses, whereby most of the business was transferred to Sogou. As part of

the reorganization, Sohu established Sogou (BVI) Limited, or Sogou BVI, Beijing Sogou Technology

Development Co., Ltd., or Sogou Technology, and Sogou Hong Kong Limited, or Sogou HK.

         41.   Sogou Search is powered by AI and provides certain services that are unique from other

search engines. One example is its cross-language search service, which eliminates the Chinese-English

language barrier by enabling users to locate English content on the Internet by querying searches in

Chinese and then reading content for which Sogou provides a Chinese translation.

         42.   Sogou filed a draft Registration Statement on Form DRS with the SEC on August 14,

2017, and filed a Registration Statement on Form F-1 with the SEC on October 13, 2017. The SEC

declared the Registration Statement effective on November 8, 2017, after Sogou made several

amendments to the Registration Statement per comments received from the SEC. The Registration

Statement was utilized in the Offering, and each of the Individual Defendants signed the Registration

Statement.

         43.   On November 9, 2017, Sogou filed its Prospectus with the SEC on Form 424B4.

         44.   On November 9, 2017 Sogou declared its IPO of 45,000,000 ADSs at a price of US$13

per ADS. Each ADS represents one Class A Ordinary Share, par value of $0.001 per share. Sogou

announced that its ADSs were approved to be listed on the NYSE under the ticker symbol “SOGO.”

         45.   On November 30, 2017, Sogou announced that the underwriters of the Company’s IPO

had exercised their over-allotment option to purchase an additional 5,643,856 ADSs, each representing

                                            8
           Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 9 of 25


one Class A Ordinary Share of the Company. Pursuant to terms of the over-allotment option, the

underwriters purchased the additional ADSs from the Company for the IPO price of US$13.00 per ADS,

less an underwriting discount and commission of US$0.65 per ADS, or a net price of US$12.35 per

ADS.

         46.    Total proceeds to the Company from ADSs sold in the IPO, including the 45,000,000

ADSs sold initially and the 5,643,856 ADSs sold pursuant to the over-allotment option, were

approximately US$625,450,000, after deducting underwriting discounts and commissions but before

deducting offering expenses payable by the Company.

                            The Alleged False and Misleading Statements1

         47.    The Class Period begins on November 9, 2017, when Sogou filed its Prospectus with the

SEC on Form 424B4. The Offering Documents stated, in relevant part:

         We are an innovator in search and a leader in China’s Internet industry. Our Sogou Search is the
         second largest search engine in China by mobile queries and we are the fourth largest Internet
         company in China based on MAU in September 2017, according to iResearch. Our industry-
         leading Sogou Input Method, the robust ecosystem we have built and shared with Tencent and
         other strategic partners, and significant breakthroughs in AI uniquely position us to capture
         opportunities in China’s search and Internet industry.

         Sogou Search had a 17.8% market share in China based on mobile queries in September 2017,
         as compared to 15.2% in March 2017 and 16.9% in June 2017, according to iResearch.
         Meanwhile, our mobile search MAU increased from 473 million in March 2017, to 483 million
         in June 2017, and further to 511 million in September 2017. We have grown significantly, with
         total search page views having grown by 28.0% and mobile search page views having grown
         by 71.9% on an annualized basis from September 2014 to September 2017. Powered by AI,
         Sogou Search offers innovative products and services. For example, our cross-language search
         service eliminates the Chinese-English language barrier, enabling users to discover English
         content on the Internet by querying in Chinese and reading content that we have translated into
         Chinese.

         Chinese language input software is a must-have for users to type in Chinese. Sogou Input Method
         is the largest Chinese language input software by both mobile and PC MAUs in September 2017,
         according to iResearch, and is the first cloud-based Chinese language input software. Sogou
         Search continually captures Chinese expressions and phrases on the Internet, which enables


1
    Emphasis added throughout, unless otherwise noted.
                                              9
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 10 of 25


        Sogou Input Method to build a comprehensive and up-to-date vocabulary library. This allows us
        to improve the efficiency and accuracy of predictive text. In September 2017, Sogou Input
        Method had 307 million mobile DAU and 87 million PC DAU. It was the number two PC
        software in China by DAU and the number three mobile application in China by DAU in
        September 2017, according to iResearch. Sogou Input Method interfaces with virtually all
        applications that involve Chinese language input, generating massive and high-quality data that
        is critical to our big data capabilities. Sogou Input Method has the ability to anticipate users’
        search intentions in real-time and allows users to search directly with Sogou Search through its
        embedded search function, generating a significant portion of our organic search traffic.

        We have built and shared a robust ecosystem with Tencent and other strategic partners. We
        deliver differentiated content to our users through services such as search access to the vast
        content from Tencent’s Weixin Official Accounts. We have also broadened our user acquisition
        channels by collaborating with our strategic partners and third parties. Sogou Search is the
        default general search engine in Tencent’s Mobile QQ Browser and qq.com. We are exploring
        potential opportunities to deepen our collaboration with Tencent. In October 2017, Tencent
        began testing, on a trial basis and for purposes of assessment, the integration of Sogou Search
        into Weixin/WeChat, whereby its users can use Sogou Search as a general search function from
        within Weixin/WeChat to access information outside Weixin/WeChat. We intend to discuss
        commercial arrangements with Tencent after completion of product testing and optimization.

        We are at the forefront of AI development with a clear roadmap. Focusing on natural
        interaction and knowledge computing, we have made significant breakthroughs in voice and
        image technologies, machine translation, and question answering or Q&A, which have been
        successfully integrated into our products and services. In addition to the implementation of
        machine translation in cross-language search services, we provide our users with a more natural
        search experience through AI-based voice and image technologies. Q&A technology enables us
        to provide direct answers in response to user queries, instead of displaying a list of Web links.
        Our proven AI capabilities will facilitate our launch of more disruptive products and services,
        such as virtual personal assistants, or VPAs, to serve users anytime, anywhere.

        We have recorded substantial revenue growth, with an increase from US$386.4 million in
        2014 to US$591.8 million in 2015 and US$660.4 million in 2016 and an increase from
        US$488.8 million for the nine months ended September 30, 2016 to US$630.6 million for the
        nine months ended September 30, 2017. We generate revenues primarily from search and
        search-related advertising services, which represented 90.4% and 87.9%, respectively, of our
        total revenues in the year ended December 31, 2016 and for the nine months ended September
        30, 2017.

        48.     In addition, the Offering Documents stressed the growing online search market in China,

stating in relevant part:

        China has a large and fast-growing online search market. According to iResearch, China’s
        total online search industry has grown to RMB76.5 billion (US$11.5 billion) in 2016. Going
        forward, the industry is expected to continue its rapid growth to RMB204.3 billion (US$30.7
        billion) in 2021 representing a CAGR of 21.7% from 2016 to 2021. The industry growth is

                                            10
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 11 of 25


        supported by a massive but under-monetized user base. According to iResearch, the annual
        revenue per search user in China was RMB127.1 (US$19.1) in 2016, compared to US$152.8 in
        the U.S., according to IDC. The shift of advertising budgets from offline to online and growth in
        key verticals, such as education, e-commerce, online games, financial services, and healthcare,
        will continue to drive monetization of online search in China.

        Online search is one of the most significant applications of AI. The core capabilities required
        to develop online search, including large-scale data processing, computing power, and
        advanced algorithms, are also stepping stones for the development of AI. Search engines are
        able to efficiently process a massive amount of continuously updated data, and leverage
        advanced algorithms to determine targeted responses to user queries. These capabilities are also
        required for the development of AI and, therefore, online search companies are best positioned
        to develop and commercialize new AI products and services.

        AI will enable further search breakthroughs. For example, Q&A technology enables search
        engines to provide direct and targeted answers to user queries. Other AI technologies, such as
        voice recognition, will enable a more intuitive and natural search experience based on
        conversation. The predictive and interactive capabilities enabled by AI and big data will provide
        further monetization opportunities for search engines, such as personalized newsfeeds and credit
        analytics for Internet finance. AI is also a key enabler for smart hardware, which provides
        consumers with new gateways to the Internet and expands the use cases for search beyond PC
        and mobile devices to home, in-vehicle, and other environments.

        49.     Sogou’s Prospectus further stated, in relevant part:

        The increase in our other revenues from US$24.2 million for the three months ended June 30,
        2017 to US$31.8 million for the three months ended September 30, 2017, representing a quarter-
        on-quarter increase of 31.4%, was primarily attributable to an increase in revenues from sales
        of smart hardware products and IVAS.

        50.     The Prospectus also stated under its “AI is a key enabler for smart hardware” section,

in relevant part:

        New Internet-enabled smart hardware, such as wearables and smart appliances, is gaining
        popularity among consumers. According to iResearch, China’s smart hardware market is
        expected to grow to RMB275.1 billion (US$41.3 billion) in 2021, at a CAGR of 37.9% from
        2016 to 2021. Smart hardware provides consumers with new gateways to the Internet.

        51.     Sogou’s Prospectus also stressed:

        We are at the forefront of AI development. Search is one of the first practical applications of
        AI. As a leader in China’s search market, we have attracted a large pool of talent and
        developed algorithms and know-how in AI. . . . We have applied our AI capabilities to a wide
        variety of projects and services. Our voice and image recognition technologies have been
        integrated into Sogou Search, Sogou Input Method, and smart hardware developed in-house


                                             11
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 12 of 25


       and by third parties. We are among the earliest in China to develop a natural language
       conversation system.

       52.     In addition, Sogou’s Prospectus described its Smart Hardware as follows:

       In 2014, we launched Teemo Watch, our self-developed smart watch for children that rapidly
       became one of the leading domestic brands for smart watches, according to IDC. Also
       according to IDC, Teemo Watch’s sales ranked in the top five for smart wearables in China
       by shipping volume in the first quarter of 2017.

       In July 2017, we launched Teemo Hero Watch, our latest generation of 4G smart watch for
       children. Teemo Hero Watch offers a dual high-definition camera, which supports two-way HD
       video calls and HD Video sharing. It also integrates our Q&A technology and supports various
       other AI-powered applications.

       We frequently upgrade Teemo Watch features, and offer unique content-based services to
       differentiate our product from those of competitors. Our value-added content service model
       has evolved from story-pushing in our early days to now offering Teemo news, bedtime stories,
       “know-ahead-of-time,” headlines, FM radio, photos, cloud-based video storage services, and
       other value-added services.

       53.     Likewise, the Prospectus noted several Chinese regulations that governed e-commerce

companies, including Sogou, while utterly failing to disclose how Chinese regulators were already

investigating Sogou for potential regulatory action:

       In May 2010, SAIC adopted the Interim Measures for the Administration of Online Commodities
       Trading and Relevant Services, which took effect in July 2010. Under these measures,
       enterprises or other operators which engage in online commodities trading and other services
       and have been registered with SAIC or its local branches must make the information stated in
       their business license available to the public or provide a link to their business license on their
       website. Online distributors must adopt measures to ensure the security of online transactions,
       protect online shoppers’ rights and prevent the sale of counterfeit goods. Information on
       products and transactions released by online distributors must be authentic, accurate, complete
       and sufficient.

       In January 2014, SAIC adopted the Administrative Measures for Online Trading, or the Online
       Trading Measures, which terminated the above interim measures and took effect in March 2014.
       Under the Online Trading Measures, e-commerce platform operators shall examine and register
       the identity information of the merchants applying for having access to their platforms, archive
       such information which shall be kept verified and updated regularly. It is further provided that
       e-commerce platform operators shall make publicly available the link to or the information
       contained in the business licenses of such merchants (in the case of business entities) or a label
       confirming the verified identity of the merchants (in the case of individuals). A consumer is
       entitled to return the commodities within seven days from the date after receipt of the
       commodities without giving a reason, except for the following commodities: customized

                                            12
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 13 of 25


       commodities, fresh and perishable commodities, audio-visual products downloaded online or
       unpackaged by consumers and computer software and other digital commodities, and
       newspapers and journals that have been delivered. The online commodity operators shall, within
       seven days upon receipt of the returned commodities, provide full refunds to consumers for
       relevant commodities. In addition, operators shall not, by using contractual terms or by other
       manners, set out the provisions that are not fair or reasonable to consumers such as those that
       exclude or restrain consumers’ rights, relieve or exempt operators’ responsibilities, and increase
       the consumers’ responsibilities, and shall not, by using contractual terms and by technical means,
       conduct transactions in a forcible manner.

       54.     The statements referenced in ¶¶ 47-53 were materially false and misleading because the

Offering Documents failed to disclose that: : (i) Chinese regulators were analyzing Sogou for regulatory

action because of an increase Sogou merchants’ sales of counterfeit goods; (ii) Chinese regulators were

analyzing Sogou for regulatory action because Sogou’s existing software, advertising procedures,

personnel, and audit procedures were insufficient to safeguard against compliance violations with

governing Chinese regulations, and would need to be updated, enhanced, and strengthened, thus

resulting in increased expenses; (iii) Sogou’s cost of revenues were skyrocketing primarily because of

significant increases in Traffic Acquisition Cost, which is a primary driver of Sogou’s cost of revenues,

as Sogou was dealing with significant price inflation from increased competition; (iv) Sogou was going

to alter its strategy concerning smart hardware and push the Company’s AI capabilities to increase

product competitiveness; (v) as a result of altering its smart hardware strategy, Sogou had already

decided to phase out non-AI-enabled hardware products, such as legacy models of Teemo Smart Watch,

and transition to use products integrating AI technologies, which Sogou hoped would reduce its

hardware revenues in the second half of 2018; and (vi) as a result of the foregoing, Sogou’s public

statements were materially false and misleading at all relevant times.

                                             The Truth Emerges

       55.     On June 7, 2018, Chinese, non-U.S.-based, news sources reported that Chinese

authorities had ordered Sogou to take down illegal content. See Li Yan, Douyin, Sogou Told to Eliminate



                                            13
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 14 of 25


Illegal Ads that Insult Heroic Deeds and Spirits, ECNS.CN (June 7, 2018, 1:23 PM). The article

revealed, in relevant part:

       Douyin, a Chinese popular short video app under Toutiao, and Chinese search engine Sogou
       were ordered on Wednesday to immediately take down illegal advertisements and carry out
       serious rectification. The Beijing Office of the Central Cyberspace Affairs Commission and the
       Beijing Administration for Industry and Commerce talked with the two companies on
       Wednesday. In the case of Douyin, the discussions involved publishing illegal advertisements
       on Sogou that discriminated against and insulted ‘heroic deeds and spirits.’

Notably, the article pointed out how Chinese authorities accused Sogou of not “fulfill[ing] its

responsibility to examine the advertisements posted on its website.” Id.


       56.     On July 1, 2018, additional disclosures concerning Sogou’s conduct was reported.

Several governmental entities, supervised by the PRC’s State Administration of Market Regulation,

called for Sogou’s punishment for running content insulting national heroes and martyrs. According to

ChinaDaily.com:

       Cyberspace regulators have required Douyin, a popular Chinese short video app under
       ByteDance, and Chinese search engine Sogou to carry out rectifications for their illegal
       advertisements that insulted martyrs. Instructed by the Cyberspace Administration of China, the
       Cyberspace Administration of Beijing and the city’s Administration of Industry and Commerce
       had held face-to-face talks on Saturday with five companies [including Sogou], demanding them
       to immediately launch a rectification campaign and clean any content that insults heroes and
       martyrs, according to a release from the Cyberspace Administration of Beijing on Sunday. The
       move follows Douyin’s advertisement on the Sogou search engine, which insulted Qiu Shaoyun,
       a war hero in the Korean War (1950-53) who let himself burn alive while he laid perfectly still
       so his platoon wouldn’t be exposed . . . . The five companies [including Sogou] have been
       ordered to have a thorough self-examination on related content; conduct internal training on
       policies and regulations, socialist core values and revolutionary history; and improve their
       internal content review mechanism to prevent such violations. Names and images of heroes and
       martyrs such as Qiu must not be used in commercial advertisements, according to the release.

See Wang Keju, Douyin Must Rectify Illegal Ads Insulting Chinese Martyrs, CHINADAILY.COM (July 1,
2018, 7:41 PM).

       57.     Also on July 1, 2018, the South China Morning Post reported:

       On Sunday afternoon, the watchdog said it had instructed the firms, which include the New
       York-listed search engine Sogou, to remove all commercials that mention Qiu and that all of
       them had ‘voluntarily suspended [their] commercial services’ . . . . The online controversy started

                                            14
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 15 of 25


       on June 5[, 2018] when an advertisement for Douyin appeared on Sogou that invited people to
       view ‘jokes about Qiu Shaoyun getting burned’. The following day, the cyberspace
       administration issued a statement saying it had spoken to the two companies and ordered them
       to delete all related content.

See Jun Mai, Chinese Video App Douyin Counts the Cost of Insulting Korean War Hero as Advertising

Halted, S. CHINA MORNING POST (July 1, 2018, 9:29 PM; updated July 1, 2018, 11:15 PM).

       58.     On July 30, 2018, Sogou issued a press release announcing its Q2 2018 financial results.

The press release disclosed two adverse events for the Company and, consequently, a revised downward

guidance for its Q3 2018 financial results:

       Chinese regulatory authorities, including the Beijing Office of the Cyberspace Administration
       of China and the Beijing Administration for Industry and Commerce, initiated an
       investigation of Sogou after certain advertisements involving content that the authorities
       believed insulted a national hero were displayed on its platform. The advertisements were
       developed and reviewed by Douyin, a Chinese short-form video platform, and displayed on
       Sogou Search in June 2018. Following the investigation, the regulatory authorities instructed
       Sogou to amend its advertising practices. Sogou fully cooperated with the authorities in their
       investigation and the Company has taken steps to revise its advertising policies and audit
       procedures to ensure compliance with relevant regulations. In connection with implementing
       such remedial measures, Sogou suspended part of its advertising business for ten days
       commencing July 1, 2018. This is expected to result in a one-time reduction in revenues in the
       third quarter of 2018.

       Sogou recently adjusted its smart hardware strategy to better leverage the Company’s AI
       capabilities to improve product competitiveness. The adjustment followed the recent launch of
       two translation devices that were well received in the market due to Sogou’s industry-leading
       translation technologies. As a result of the change in strategy, Sogou will phase out hardware
       products that are not AI-enabled, such as some legacy models of Teemo Smart Watch, and
       transition to products that integrate the Company’s leading AI technologies. Sogou expects that
       this will result in a reduction in hardware revenues in the second half of 2018.

       Business Outlook

       For the third quarter of 2018, Sogou expects total revenues to range from $275 million to $285
       million, representing a 7% to 11% increase year-over-year. The guidance for the third quarter
       takes into account the one-time impact of the regulatory investigation, lower hardware Sales
       following the adjustment of the smart hardware strategy, and the depreciation of the RMB.

       59.     On this news, Sogou ADS shares fell from $10.33 on Friday, July 27, 2018, to $9.55 on

Monday, July 30, 2018, and to $8.36 by August 15, 2018.


                                              15
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 16 of 25


       60.     On July 30, 2018, Briefing.com released an article attributing Sogou’s share price drop

to its poor earnings and decreased guidance for Q3 2018, which were directly related to the Company’s

remedial 10-day suspension, as well as its transition to new smart hardware. See Sogou Trades Lower

on Q2 Results; Q3 Revenue Guidance Well Below Expectations (SOGO), BRIEFING.COM (July 30, 2018,

9:49 ET). According to the article:

       The Q2 results were decent but not great; of greater issue for the stock’s performance today is
       the issued Q3 revenue guidance of $275-285 mln, which is well below market expectations.

       Why the poor guidance? It seems that Chinese regulatory authorities initiated an investigation
       of Sogou after certain ads involving content that the authorities believed insulted a martyred
       national hero were displayed on its platform. The ads were developed and reviewed by Douyin,
       a popular Chinese short-form video sharing platform, and displayed on Sogou Search in June
       2018. Sogou, as instructed by authorities, has taken steps to revise its advertising policies and
       audit procedures to ensure compliance. As a result of these revisions, Sogou suspended part of
       its ad business for ten days beginning on July 1. This is expected to result in a one-time
       reduction in revenue in Q3.

       Also, in the interest of product competitiveness, Sogou has decided to phase out hardware
       products that are not AI-enabled, such as some legacy models of Teemo Smart Watch, and to
       transition to products that integrate the company’s AI technologies. Sogou expects to see this
       strategic change result in a reduction in hardware revenue in 2H18. So the combination of
       these two events seem[s] to have impacted near-term revenue outlook.

Id.

       61.     On July 19, 2018, Sogou hosted a conference call with analysts and investors to discuss

its Q2 2018 financial results. During that call, in response to a question from an analyst, Sogou admitted

that issues surrounding the suspension of its ad business were negatively impacting the Company:

       Q: First question is regarding the recent PR incident on infringing or counterfeit products that
       management just mentioned. So can management share with us some thoughts on whether you
       view these impact as temporary one or rather long-lasting risk, as though we are taking a lot of
       efforts here, is this hard to solve all this kind of problem at one-time? That’s my first question.

       A: [Colin Huang of Sogou]: Okay. So the first question, the combat against the counterfeit goods
       . . . . The recent development and media attention had a little—honestly, had a little effect on
       the business itself, but it does help us reflect and revisit many of our policies. We deeply
       understand that regardless the existing problems the industry has. It doesn’t give us any excuse
       for not facing the problem directly and fighting against the problem wholeheartedly.


                                            16
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 17 of 25


       62.     Analysts on the July 19, 2018, call were skeptical of Sogou’s assurances that the negative

effects of the Company’s suspension would be confined to Q3 2018. In response to a question regarding

these doubts, Sogou admitted that Q2 2018 revenues were negatively impacted by Sogou’s transition to

smart hardware with superior AI capabilities:

       Q: [Alicia Yap]: I have a follow-up questions regarding the 10-day suspension’s impact with 3Q
       guidance. So can you elaborate a little bit on the impact? It seems like the 3Q guidance are
       suggesting more serious impact than the 10-day suspension. So wanted to know how much of
       that coming from exactly the 10 days impact and how much of that is actually coming from
       the ongoing cleanup on the monitoring of those ad services. So any detailed elaborations would
       be helpful.

       A: [Joe Zhou]: Okay, I will take this question. So first, let me give you more details on Q2
       revenue. That was such a very good basis for you to understanding Q3 revenue guidance. So for
       Q2, excluding 10 percentage points exchange rate impact total revenues in RMB increased by
       33% year-over-year. Among that search-related revenues grew 35% year-over-year and the
       hardware revenues grew 19% year-over-year. For search-related revenue, the increase of 35%
       year-over-year were driven by, first, midsingle-digit growth in search traffic and 23%
       improvement on monetization. So for other revenues, it grew by 19%. The modest growth was
       primarily due to slower-than-expected Teemo sales as we already started to transition to
       hardware products that are better connected with AI capabilities. So that’s for Q2.

       For Q3, excluding 2 percentage points exchange rate impact, if we use the midrange of our
       guidance that implies total revenues in RMB terms to grow 11% year-over-year. So among that,
       search-related revenues were increased by mid-teens and other revenues were decreased 25%
       to 30%. So for search-related revenues to grow by mid-teens year-over-year, that’s driven by,
       first single-digit growth in traffic and about 10% improvement on monetization. So, comparing
       to 23% year-over-year growth on the monetization improvement in Q2, the speed slowdown in
       Q3 [is] due to the 10-day suspension as a result of the Yin [ph] incident.

       So other revenues are expected to decrease by 25% to 30% costs toward the end of Q2. We
       started to accelerate the adjustment of our smart hardware strategy by transitioning to
       products that are better connected with AI capabilities. Therefore, we are phasing out
       hardware products that are now AI-enabled such as certain legacy models of the Teemo Smart
       Watch.

       63.     Following these disclosures, Sogou’s stock closed at $11.29 per share on July 19, 2018,

and fell to $9.21 per share by July 31, 2018, thus declining over 19% in July 2018.

       64.     On October 25, 2018, Sogou announced its Q3 2018 results, reporting that revenues

missed guidance by $5.24 million. Sogou also announced a disappointing guidance for 2019.


                                            17
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 18 of 25


       65.      On November 5, 2018, on a conference call with analysts and investors to discuss the

Company’s Q3 2018 results and guidance going forward, Sogou disclosed that its upgraded smart

hardware was continuing to have a negative impact on the Company’s guidance for 2019:

       [Joe Zhou]: And finally, turning to guidance. For the first quarter of 2018, we expect the total
       revenues to be in the range of $292 million to $307 million, representing a 5% to 11% increase
       year-over-year or 11% to 17% increase year-over-year in RMB terms. The guidance takes into
       account a year-over-year decrease in other revenues due to the upgrade of our smart hardware
       strategy, some macro uncertainties and regulatory headwind for certain sectors.

       66.      On the same call, Jessie Zheng responded to a question from an analyst concerning the

Company’s transition to smart hardware and its effect on 2019 results:

       [Jessie Zheng]: “On smart hardware, I think our strategy has been that we need to leverage those
       technologies in voice, computer Vision, machine translation and Q&A, along the roadmap of
       natural interaction and knowledge computing, and integrate such AI technology closely with
       smart hardware to help strengthen Sogou’s competitiveness and differentiation. In the first half
       and more recently, we launched a series of translation devices that help us showcase our AI
       capabilities and build a stronger brand in the market. And in the future, we 1ook to launch some
       products that are of more strategic implications, that are designed to serve as a better gateway
       for user interaction.

       67.      On the same call, Sogou announced that the Company’s sales to Tencent, one of its

largest customers, had decreased, while there was still no timetable for any WeChat search business

monetization.

       68.      Following these disclosures, Sogou’s share price continued to fall, reaching a mere $5.50

by October 30, 2018, suffering over a 57% decrease in less than a year from its IPO date.

       69.      As a result of Defendants’ false and/or misleading statements, Sogou securities traded at

inflated prices. However, after disclosure of Defendants’ false and/or misleading statements, Sogou’s

shares suffered a precipitous decline in market value, thereby causing significant losses and damages to

Plaintiff and other Class members.




                                             18
          Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 19 of 25


                                    CLASS ACTION ALLEGATIONS

        70.       Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of the Class (as defined supra at ¶ 1). Excluded from the Class are defendants

and their family members, directors and officers of Sogou and their families and affiliates, directors and

officers of Sohu and their families and affiliates, and directors and officers of Tencent and their families

and affiliates.

        71.       The members of the Class are so numerous that joinder of all members is impracticable.

The disposition of their claims in a class action will provide substantial benefits to the parties and the

Court. Sogou has millions shares of stock outstanding, owned by hundreds or thousands of persons.

        72.       There is a well-defined community of interest in the questions of law and fact involved

in this case. Questions of law and fact common to the members of the Class that predominate over

questions that may affect individual Class members include:

                  (a)    Whether the Securities Act was violated by defendants;

                  (b)    Whether defendants omitted and/or misrepresented material facts;

                  (c)    Whether defendants’ statements omitted material facts necessary in order to make

the statements made, in light of the circumstances under which they were made, not misleading;

                  (d)    Whether defendants knew or recklessly disregarded that their statements were

false and misleading;

                  (e)    Whether the price of Sogou ADSs were artificially inflated; and

                  (f)    The extent of damage sustained by Class members and the appropriate measure

of damages.

        73.       Plaintiff’s claims are typical of those of the Class because plaintiff and the Class

sustained damages from defendants’ wrongful conduct.



                                               19
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 20 of 25


       74.      Plaintiff will adequately protect the interests of the Class and has retained counsel who

are experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

       75.      A class action is superior to other available methods for the fair and efficient adjudication

of this controversy.

                                              COUNT I
                                     Violation of Section 11 of
                              The Securities Act Against All Defendants

       76.      Plaintiff repeats and incorporates each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       77.      This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §77k, on

behalf of the Class, against the Individual Defendants.

       78.      The Registration Statement for the IPO was inaccurate and misleading, contained untrue

statements of material facts, omitted to state other facts necessary to make the statements made not

misleading, and omitted to state material facts required to be stated therein.

       79.      Sogou is the registrant for the IPO. Individual Defendants named herein were responsible

for the contents and dissemination of the Registration Statement.

       80.      As issuer of the shares, Sogou is strictly liable to Plaintiff and the Class for the

misstatements and omissions.

       81.      None of the Individual Defendants named herein made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Registration Statement

were true and without omissions of any material facts and were not misleading.

       82.      By reasons of the conduct herein alleged, each Individual Defendant violated, and/or

controlled a person who violated Section 11 of the Securities Act.



                                              20
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 21 of 25


       83.     Plaintiff acquired Sogou securities pursuant and/or traceable to the Registration

Statement for the IPO.

       84.     Plaintiff and the Class have sustained damages. The value of Sogou securities has

declined substantially subsequent to and due to the Individual Defendants’ violations.

                                              COUNT II
                                       Violation of Section 15 of
                         The Securities Act Against the Individual Defendants

       85.     Plaintiff repeats and incorporates each and every allegation contained above as if fully

set forth herein, except any allegation of fraud, recklessness or intentional misconduct.

       86.     This count is asserted against the Individual Defendants and is based upon Section 15 of

the Securities Act.

       87.     Individual Defendants, by virtue of their offices, directorship, and specific acts were, at

the time of the wrongs alleged herein and as set forth herein, controlling persons of Sogou within the

meaning of Section 15 of the Securities Act. Individual Defendants had the power and influence and

exercised the same to cause Sogou to engage in the acts described herein.

       88.     Individual Defendants’ positions made them privy to and provided them with actual

knowledge of the material facts concealed from Plaintiff and the Class.

       89.     By virtue of the conduct alleged herein, the Individual Defendants are liable for the

aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.


       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action, designating Plaintiff as Lead Plaintiff

and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of Civil Procedure

and Plaintiff’s counsel as Lead Counsel;




                                             21
         Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 22 of 25


       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: January 9, 2019
                                                      Respectfully submitted,

                                                      POMERANTZ LLP

                                                       /s/ Jeremy A. Lieberman
                                                      Jeremy A. Lieberman
                                                      J. Alexander Hood II
                                                      Jonathan D. Lindenfeld
                                                      600 Third Avenue, 20th Floor
                                                      New York, New York 10016
                                                      Telephone: (212) 661-1100
                                                      Facsimile: (212) 661-8665
                                                      Email: jalieberman@pomlaw.com
                                                              ahood@pomlaw.com
                                                              jlindenfeld@pomlaw.com

                                                      POMERANTZ LLP
                                                      Patrick V. Dahlstrom
                                                      10 South La Salle Street, Suite 3505
                                                      Chicago, Illinois 60603
                                                      Telephone: (312) 377-1181
                                                      Facsimile: (312) 377-1184
                                                      Email: pdahlstrom@pomlaw.com




                                            22
             Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 23 of 25




(redacted)
             Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 24 of 25




(redacted)
       Case 1:19-cv-00230-JPO Document 1 Filed 01/09/19 Page 25 of 25



Sogou Inc. (SOGO)                                                       Luo, Jiajia

                            List of Purchases and Sales

                     Purchase              Number of             Price Per
       Date           or Sale              Shares/Unit          Share/Unit

         6/18/2018         Purchase                       200            $15.4685
